TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00612-CR




                                  Jose Alexis Rivera, Appellant

                                                  v.

                                   The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 05-123-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Jose Alexis Rivera seeks to appeal from a judgment of conviction for credit card

abuse. Sentence was imposed on August 22, 2006. Without a timely motion for new trial, the

deadline for perfecting appeal was September 21. Tex. R. App. P. 26.2(a)(1). Notice of appeal was

filed on September 25. No extension of time for filing notice of appeal was requested. Tex. R. App.

P. 26.3. There is no indication that notice of appeal was properly mailed to the district clerk within

the time prescribed by rule 26.2(a). Tex. R. App. P. 9.2(b). Under the circumstances, we lack

jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of
jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918
S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

              The appeal is dismissed.




                                            G. Alan Waldrop, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: October 31, 2006

Do Not Publish




                                               2